Mr. Jerry Hubbard, Chairman Jonesboro Civil Service Commission Jonesboro, AR  72401
Dear Mr. Hubbard:
You have requested an opinion regarding the Arkansas Freedom of Information Act, the same being Ark. Stat. Ann. Sec. 12-2801 et seq.  Specifically, you wish to know if the employment applications and attending information of candidates for the position of chief of police are subject to public disclosure.
The answer to your question is yes.
This office previously issued Opinions No. 87-70 and 87-108, both addressing the issues surrounding the release of information pertaining to job applicants.  I have attached a copy of the above referenced opinions for your use.